—In an action to recover damages for personal injuries, the defendants appeal from (1) an order of the Supreme Court, Queens County (Taylor, J.), dated July 29, 1998, which granted the plaintiffs motion pursuant to CPLR 3126 to strike their answer for the failure to comply with discovery, and denied their cross motion to extend the time within which to comply with discovery, and (2) an order of the same court, dated October 7, 1998, which denied their motion for reargument of the plaintiffs motion. ‘
Ordered that the appeal from the order dated October 7, 1998, is dismissed, as no appeal lies from an order denying a motion for reargument; and it is further,
Ordered that the order dated July 29, 1998, is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The Supreme Court did not improvidently exercise its discretion in granting the plaintiffs motion to strike the defendants’ answer based upon their failure to comply with the plaintiffs discovery demands (see, CPLR 3126 [3]; DiDomenico v C & S Aeromatick Supplies, 252 AD2d 41; Ferraro v Koncal Assocs., 97 AD2d 429). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.